DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 11/01/2021. Claims 1, 3-20 are pending and have been examined.
All objections/rejections note mentioned in the Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Examiner Note
The Examiner contacted the Applicant’s Representative on 11/4/2021 but no phone call was returned. The main intention of the call was to suggest Examiner Amendment to place the case in condition for allowance. See Allowable Subject Matter Section Below. 

Response to Arguments and Amendments
The Applicant has amended the independent claim 1 to further recite elements from previous claim 2. The Examiner has considered this new amendment and has added another reference to address the argued limitation. The “select” limitation is still taught by Taubman (primary reference) and is not argued by the Applicant but rather the subsequent limitation. The Examiner notes that the Taubman reference in para [0048] discloses an alternative method in determining device location. This is referred to the location indicia.  Looking at Figure 4, location indicia is extracted at 406 and then subsequent steps takes place. The Examiner notes that it is suggested that additional recognition takes place once indicia is determined as described in [0005]. For the purpose of compact prosecution, the Examiner provides another reference to show subsequent recognition based on location information. 
With respect to independent claim 18, the Applicant has amended the claim to recite elements from original claim 6. The Applicant asserts and cites from the Taubman reference that Taubman appears to use phrases specific to a location to determine a location and does not perform “automatic speech recognition on one or more of the plurality of second acoustic signals including using a different acoustic model for each of the plurality of second acoustic signals to determine whether the designated wakeup word was spoken” as Taubman uses location dependent language model to estimate location. The Examiner respectfully disagrees. Taubman in [0048] discloses that ASR engine 116 can generate candidate transcriptions of the utterance using location dependent speech recognition models. The Examiner notes that this paragraph is 
With respect to claim 6, the Applicant’s arguments are not persuasive for the reasons mentioned above with respect to claim 18.
With respect to claim 7 and 10, the Examiner directs the Applicant to the reasoning provided in the Advisory Action mailed on 10/12/2021.
With respect to claim 13, the Applicant’s arguments are persuasive and the claims are marked as Allowable.
With respect to claims 14-15, the Applicant’s arguments are moot in view new grounds for rejection in view of claim 1. 

Claim Objections
Claims 12-14 and 16 are objected to because of the following informalities:  The claims depend on cancelled claim 2 and should be changed to claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the respective zone" in the 2nd to last limitation. Further, it appears the second to last limitation also uses the term “a first acoustic zone”. However, this term was previously defined in the prior limitations and thus it is unclear is it was intended to refer back to that prior limitation and causes ambiguity for the last limitation as which it is referring to.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the associated acoustic zone" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-17 and 19-20 are rejected for being dependent upon an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1, 3-10, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taubman (US 2014/0039888) in view of Adamek (US 2015/0053779) in view of Contolini (US 2016/0125882) in view of Singleton (US 2009/0228281).
As to claims 1 and 18, Taubman teaches a system for detecting a designated wake-up word in a physical space having a plurality of acoustic zones, the system comprising:
at least one processor configured to (see [0032] processor 108): 
receive a first acoustic signal representing acoustic information detected by a plurality of microphones in a physical space (see [0044], where voice detection devices comprising a mic array are placed within the kitchen area and living room space as well as other category of rooms and see [0045], where user initiates an utterance and [0046], where voice detection device 160 and 162 both receive utterances); 
process the first acoustic signal to identify content of the first acoustic signal originating from each of the plurality of acoustic zones (see [0046]-[0047], where conversion of utterances into series of audio signals to create sound file and see [0053], where SPL levels are analyzed); 
produce a plurality of second acoustic signals, each of the plurality of second acoustic signals representing content which corresponds to the content identified as originating from a respective one of the plurality of acoustic zones (see [0048], where processing system 108 receives the audio signals generated from the voice detection device); and 

select a first acoustic zone of the plurality of acoustic zones based on, for each of one or more of the plurality of second acoustic signals, whether the designated wake-up word was spoken in the respective acoustic zone (see [0047], where it is determined that the living room is where user is located and see [0053] and see [0048], where location is estimated);   
However, Taubman although the Examiner asserts teaches functionality similar to a wake-up work, the Examiner cites another reference which uses general trigger phrases to wake-up device.
Adamek teaches a wakeup word for waking up a device (see [0104], where when device is in sleep mode, trigger phrases used to wakeup device).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the detection as taught by Taubman with the  wake-up phrase  as taught by Adamek in order to allow a device to listen to commands even in low power mode (see Adamek [0104]).
However, Taubman in view of Adamek does not specifically teach receive a first acoustic signal comprising acoustic information from a plurality of microphones comprising a first microphone in a first acoustic zone of the plurality of acoustic zones and a second microphone in a second acoustic zone of the plurality of acoustic zones.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the detection as taught by Taubman in view of Adamek with the receiving of combining acoustic information as taught by Contolini in order to be able to restrict sounds for which voice commands are accepted and ignore other sounds in order to allow discrimination between speech originating from different individuals of a room (see Contolini [0008]-[0009]) which would benefit the teachings of Taubman when multiple persons are in a room.

Singleton teach perform additional automatic speech recognition of sound originating from the first acoustic zone to target the first acoustic zone for subsequent automatic speech recognition (see Figure 3, where locational information is determined in step 306 (see [0048]) and if context is not changed in step 316, then step 310 of receiving audio and interpreting audio suing the selected grammar takes place).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the detection as taught by Taubman in view of Adamek in view of Contolini with additional speech recognition as taught by singleton in order to in increase the accuracy of the speech recognition of vocal commands (see [0008]).

	As to claim 3, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 1 and 18, above. 
Furthermore, Taubman teaches wherein processing the first acoustic signal to identify the content of the first acoustic signal originating from each of the plurality of acoustic zones comprises performing spatial filtering for at least one of the plurality of acoustic zones (see [0053], where SPL levels w.r.t. to each zone are determined).  


Furthermore, Taubman teaches wherein the at least one processor is configured to receive a first acoustic signal comprising acoustic information from a plurality of microphones include a first microphone in a first acoustic zone of the plurality of acoustic zones and a second microphone in a second acoustic zone of the plurality of acoustic zones (see [0044], where voice detection device is placed in multiple rooms, interpreted as zones and picks up user utterance).  

	As to claim 5, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 1, above. 
Furthermore, Taubman teaches wherein the at least one processor is configured to receive a first acoustic signal comprising acoustic information from a plurality of microphones include a third microphone not located within any of the plurality of acoustic zones (see [0044], where the mic arrays can be at various areas in a building).  

As to claim 6, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 1, above. 
Furthermore, Taubman teaches wherein performing automatic speech recognition on one or more of the plurality of second acoustic signals comprising using a different acoustic model for each of the plurality of second acoustic signals (see [0049], where location dependent acoustic models used based on 

As to claim 7, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 1, above. 
Furthermore,  Taubman teaches wherein performing automatic speech recognition on one or more of the plurality of second acoustic signals comprising using a language model limited to the designated wake-up word (see [0048], where location dependent language models are used and applied on the audio signals received).  

As to claim 8, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 1, above. 


As to claim 9, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 1, above. 
Furthermore, Taubman teaches wherein a number of the second acoustic signals is equal to or less than a number of the acoustic zones (see [0049], where number of acoustic models mentioned which appear to be less than [0044] which notes various areas of a building).  

As to claim 10, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 9, above. 
Furthermore, Taubman teaches wherein the number of the second acoustic signals is less than the number of the acoustic zones (see [0054], where based on estimated location speech recognition performed), and wherein the at least one processor is further configured to: produce a plurality of third acoustic signals corresponding to the content identified as originating from a respective one of the plurality of acoustic zones (see [0046], where the two audio signals generated from living room and kitchen), wherein a number of third acoustic signals is equal to the number of acoustic zones (see [0044], interpreted to be   

As to claim 14, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 1, above.
	Furthermore, the Examiner notes that in claim 1 that it was show how Taubman suggests usage of location indicia in order to then perform speech recognition and Singleton was provided to further show how after determining location, that such location and model can be used in subsequent iterations.
Furthermore, Taubman teaches wherein the at least one processor configured to send a signal to at least one external device based at least in part on a result of performing additional automatic speech recognition of sound originating from the first acoustic zone (see zone (see [0022], [0025], where user utters a command to play “Apples & Spice”, and where output component 144 provides interface to media player control for playback as a result of the ASR performing transcription of the utterance).  

As to claim 15, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 14, above. 
Furthermore, Taubman teaches wherein the signal sent to the at least one external device is based at least in part on information associated with the first 

As to claim 16, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 2, above. 
Furthermore, Taubman teaches wherein the at least one processor is further configured to buffer the plurality of second acoustic signals (see [0045], where client device uses a continuous recording buffer), and wherein performing additional automatic speech recognition of sound originating from the first acoustic signal utilizes one of the buffered second acoustic signals as input (see [0045], continuous recording buffer and see subsequent transcribing [0048]).  

As to claim 17, Taubman in view of Adamek in view of Contolini in view of Singleton teach all of the limitations as in claims 1, above. 
Furthermore, Taubman teaches wherein at least some of the plurality of acoustic zones spatially overlap (see Figure 1b, where wall creates an overlap between 120 and 122, which is the living room and kitchen).  


As to claim 19, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 18, above.

The Examiner notes that in Taubman [0048] is used to estimate location but Taubman does not explicitly note an additional recognition once location is determined although this is the entire invention of determining location to recognize a command as per Taubman. For compact prosecution, the Examiner cites Singleton.
Singleton teach perform additional automatic speech recognition of sound originating from the first acoustic zone to target the first acoustic zone for subsequent automatic speech recognition (see Figure 3, where locational information is determined in step 306 (see [0048]) and if context is not changed in step 316, then step 310 of receiving audio and interpreting audio suing the selected grammar takes place).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the detection as taught by Taubman in view of Adamek in view of Contolini with additional speech recognition as taught by singleton in order to in increase the accuracy of the speech recognition of vocal commands (see [0008]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taubman in view of Adamek in view of Contolini in view of Singleton as applied in claim 1, above, and further in view of Coon (US 2009/0055178).

However, Taubman in view of Adamek in view of Contolini in view of Singleton does not specifically teach wherein the at least one processor configured to determine, prior to performing additional automatic speech recognition of sound originating from the first acoustic zone, that a user who spoke the designated wake-up word is authorized to access the system commands
Coon does teach wherein the at least one processor configured to determine, prior to performing additional automatic speech recognition of sound originating from the first acoustic zone, that a user who spoke the designated wake-up word is authorized to access the system commands (see [0040], where speaker is determined as to what location is the user and a biometric signature is assigned to that location or zone prior to recognizing speech and see Figure 5).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the detection as taught by Taubman in view of Adamek in view of Contolini in view of Singleton with the speaker identification as taught by Coon in order to determine which individual is at what location (see Coon [0040]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taubman (US 2014/0039888) in view of Adamek (US 2015/0053779) in view of Contolini (US 2016/0125882).

receive a first acoustic signal comprising acoustic information from a plurality of microphones comprising a first microphone in a first acoustic zone of the plurality of acoustic zones and a second microphone in a second acoustic zone of the plurality of acoustic zones (see [0044], where voice detection devices comprising a mic array are placed within the kitchen area and living room space as well as other category of rooms and see [0045], where user initiates an utterance and [0046], where voice detection device 160 and 162 both receive utterances); 
processing the first acoustic signal to identify content of the first acoustic signal originating from each of the plurality of acoustic zones (see [0046]-[0047], where conversion of utterances into series of audio signals to create sound file and see [0053], where SPL levels are analyzed); 
 generating, based on the first acoustic signal, a plurality of second acoustic signals, each of the plurality of second acoustic signals corresponding to one of the first and second acoustic zones and comprising content corresponding to the content identified as originating from the one acoustic zone (see [0048], where processing system 108 receives the audio signals generated from the voice detection device); and 
separately, performing automatic speech recognition on the one or more of the plurality of second acoustic signals  including using a different acoustic model for each of the plurality of second acoustic signals to determine whether the designated wake-up word was spoken (see [0048], ASR performed on each signal based on location 
However, Taubman although the Examiner asserts teaches functionality similar to a wake-up word, the Examiner cites another reference which uses general trigger phrases to wake-up device.
Adamek teaches a wakeup word for waking up a device (see [0104], where when device is in sleep mode, trigger phrases used to wakeup device).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the detection as taught by Taubman with the  wake-up phrase  as taught by Adamek in order to allow a device to listen to commands even in low power mode (see Adamek [0104]).
However, Taubman in view of Adamek does not specifically teach receive a first acoustic signal comprising acoustic information from a plurality of microphones comprising a first microphone in a first acoustic zone of the plurality of acoustic zones and a second microphone in a second acoustic zone of the plurality of acoustic zones.
Contolini does teach receive a first acoustic signal comprising acoustic information from a plurality of microphones comprising a first microphone in a first 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the detection as taught by Taubman in view of Adamek with the receiving of combining acoustic information as taught by Contolini in order to be able to restrict sounds for which voice commands are accepted and ignore other sounds in order to allow discrimination between speech originating from different individuals of a room (see Contolini [0008]-[0009]) which would benefit the teachings of Taubman when multiple persons are in a room.


Furthermore, Taubman teaches wherein processing the first acoustic signal to identify the content of the first acoustic signal originating from each of the plurality of acoustic zones comprises performing spatial filtering for at least one of the plurality of acoustic zones (see [0053], where SPL levels w.r.t. to each zone are determined).  

Allowable Subject Matter
Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references either alone or in combination thereof teaches the limitations as cited in claims 11 and 13. The closes prior art of record Taubman does not disclose use of occupancy sensor to detect whether an occupant is located within one of the plurality of acoustic zones in the narrowing of the plurality of second acoustic signals from the plurality of third acoustic signals. There are references that further narrow acoustic signals as well as using occupancy information but not with respect to the combination as recited in claim 11 and its parent claims from which it depends. With respect to claim 13, the closest prior art of record Taubman and Singleton disclose location determination but does not specifically indicate one the commands are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung (US 2016/0322044) is cited to disclose determination of user location and generate a command response based on proximity of a user  (see [0073].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
11/05/2021